DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
          This office action is responsive to a preliminary amendment filed 6/8/2022. As directed by the amendment, claim 6 was amended, claims 19-20 were cancelled, and no new claims were added. Thus, claims 1-18 are presently pending in this application.   

Drawings
The drawings are objected to because in fig. 2, there are a plurality of structures, however, some form of connection such as a bracket or a connecting axis is missing, if each individual structures are not part of the same assembly, then each structure would need to be in a separate figure. Figs. 10, 13, and 35 are objected to for the same reason. See MPEP 37 C.F.R. 1.84(p)(1).
Furthermore, the drawings are objected to because in fig. 36, the reference numeral “252” should be --258--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology, (i.e., the term “comprises” in line 2 of the abstract.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In page 36, line 19, reference numeral “214” is described as “an internal channel” however, page 40, line 6 the reference numeral “214” is described as “inner recess”, suggested to amend to --internal channel-- in order to provide consistency. 
In page 40, line 12, the term “transducer holder 222” should be changed to --transducer holder 210-- in order to fix typographical error. 
	Appropriate correction is required. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1, line 41, the term “A.” is suggested to be changed to --A)-- since only one period can be in a claim. The terms “B.” (line 43), “C.” (line 45), “D.” (line 47), “E.” (line 49), “F.” (line 53) and “G.” (line 56) are objected to for the same reason. 
In Claim 1, line 53, the term “the optimum frequency” is suggested to be changed to --an optimum frequency-- in order to clarify the claim. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “an active power monitoring arrangement for monitoring the active power used by the ultrasonic transducer” (claim 1, lines 32-33, where the term “arrangement” is a generic placeholder and the function is for monitoring the active power used by the ultrasonic transducer), “at least one absorbent element which is provided adjacent the mist outlet port to absorb liquid at the mist outlet port” (claim 8, lines 3-4, where the term “element” is a generic placeholder and the function is to absorb liquid at the mist outlet port), “a current sensing arrangement for sensing a drive current of the AC drive signal driving the ultrasonic transducer” (claim 13, lines 3-4, where the term “arrangement” is the generic placeholder and the function is for sensing a drive current of the AC drive signal driving the ultrasonic transducer), “a wireless communication system which is in communication with the processor, the wireless communication system being configured to transmit and receive data between the driver device and a computing device” (claim 17, lines 2-4, where the term “system” is the generic placeholder and the function is configured to transmit and receive data between the driver device and a computing device), and “a computing device” (claim 17, line 4, where the term “device” is a generic placeholder and the function is computing). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the limitation “the transducer element” (lines 3-4) lacks proper antecedent basis. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of Co-pending US Patent Application No. 17/877,845 in view of Liu (2018/0153217). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. 
With respect to the additional features recited in claim 1, co-pending claim 20 fails to recite the inclusion of a mist inhaler device for generating a mist for inhalation by a user, the device comprising: a mist generator device which incorporates: a mist generator housing which is elongate and comprises an air inlet port and a mist outlet port; a liquid chamber provided within the mist generator housing, the liquid chamber for containing a liquid to be atomised; a sonication chamber provided within the mist generator housing; a capillary element extending between the liquid chamber and the sonication chamber such that a first portion of the capillary element is within the liquid chamber and a second portion of the capillary element is within the sonication chamber; an ultrasonic transducer having a generally planar atomisation surface which is provided within the sonication chamber, the ultrasonic transducer being mounted within the mist generator housing such that the plane of the atomisation surface is substantially parallel with a longitudinal length of the mist generator housing, wherein part of the second portion of the capillary element is superimposed on part of the atomisation surface, and wherein the ultrasonic transducer is configured to vibrate the atomisation surface to atomise a liquid carried by the second portion of the capillary element to generate a mist comprising the atomised liquid and air within the sonication chamber; and an airflow arrangement which provides an air flow path between the air inlet port, the sonication chamber and the air outlet port such that a user drawing on the mist outlet port draws air through the inlet port, through the sonication chamber and out through the mist outlet port, with the mist generated in the sonication chamber being carried by the air out through the mist outlet port for inhalation by the user.
Liu discloses a mist inhaler device (entire device in fig. 4 and the driver device associated the device in fig. 4, for example see fig. 8 and paragraph 0050) for generating a mist for inhalation by a user (see abstract, ultrasonic atomizer for atomizing a liquid, would create a mist), the device comprising: a mist generator device (entire device shown in fig. 4) which incorporates: a mist generator housing (4, fig. 4, paragraph 0040) which is elongate and comprises an air inlet port (23, fig. 4, paragraph 0042) and a mist outlet port (5, fig. 4, paragraph 0042); a liquid chamber (1, fig. 4, paragraph 0041) provided within the mist generator housing, the liquid chamber for containing a liquid to be atomized (paragraph 0041); a sonication chamber (51 and 52, fig. 4) provided within the mist generator housing; a capillary element (3, fig. 4) extending between the liquid chamber and the sonication chamber such that a first portion of the capillary element is within the liquid chamber and a second portion of the capillary element is within the sonication chamber (see fig. 4); an ultrasonic transducer (piezoelectric plate 2, fig. 4) having a generally planar atomisation surface which is provided within the sonication chamber (see fig. 4), the ultrasonic transducer being mounted within the mist generator housing such that the plane of the atomisation surface is substantially parallel with a longitudinal length of the mist generator housing (see fig. 4, longitudinal axis extends vertically relative to fig. 4), wherein part of the second portion of the capillary element is superimposed on part of the atomisation surface (21, fig. 4, paragraph 0041), and wherein the ultrasonic transducer is configured to vibrate the atomisation surface to atomise a liquid carried by the second portion of the capillary element to generate a mist comprising the atomised liquid and air within the sonication chamber (see paragraphs 0004, 0041-0042 and full disclosure); and an airflow arrangement which provides an air flow path between the air inlet port, the sonication chamber and the air outlet port such that a user drawing on the mist outlet port draws air through the inlet port, through the sonication chamber and out through the mist outlet port, with the mist generated in the sonication chamber being carried by the air out through the mist outlet port for inhalation by the user (see movements of arrows in fig. 4), wherein the mist inhaler device further comprises: a driver device comprising a battery (see fig. 8, the portion having the battery 28 that is connected to the device shown in fig. 4, see paragraph 0050). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made have provided apparatus of the co-pending claim 20 with the mist generator device as taught by Liu for of providing an alternative liquid mist generator device that can be utilized to provide atomized mist to the user. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Claims 1, 2 and 15 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17, 19 and 18 of Co-pending US Patent Application No. 17/877,854 in view of Liu (2018/0153217). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claims 1, 2, and 15 are a broader version of the co-pending claims 17, 18, and 19 (i.e., the instant claims 1, 2, and 15 do not include H-bridge circuit as in the co-pending claims 17, 18, and 19). In the instant claims 1, 2, and 15, the apparatus is included in the co-pending claims 17, 18, and 19. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claims 1, 2, and 15 do not differ in scope from the co-pending claims 17, 18, and 19.
With respect to the additional features recited in claims 1, 2, and 15, co-pending claims 17, 18, and 19 fail to recite the inclusion of the ultrasonic transducer being mounted within the mist generator housing such that the plane of the atomisation surface is substantially parallel with a longitudinal length of the mist generator housing.
Liu discloses a mist inhaler device (entire device in fig. 4 and the driver device associated the device in fig. 4, for example see fig. 8 and paragraph 0050) for generating a mist for inhalation by a user (see abstract, ultrasonic atomizer for atomizing a liquid, would create a mist), the device comprising: a mist generator device (entire device shown in fig. 4) which incorporates: a mist generator housing (4, fig. 4, paragraph 0040) which is elongate and comprises an air inlet port (23, fig. 4, paragraph 0042) and a mist outlet port (5, fig. 4, paragraph 0042); a liquid chamber (1, fig. 4, paragraph 0041) provided within the mist generator housing, the liquid chamber for containing a liquid to be atomized (paragraph 0041); a sonication chamber (51 and 52, fig. 4) provided within the mist generator housing; a capillary element (3, fig. 4) extending between the liquid chamber and the sonication chamber such that a first portion of the capillary element is within the liquid chamber and a second portion of the capillary element is within the sonication chamber (see fig. 4); an ultrasonic transducer (piezoelectric plate 2, fig. 4) having a generally planar atomisation surface which is provided within the sonication chamber (see fig. 4), the ultrasonic transducer being mounted within the mist generator housing such that the plane of the atomisation surface is substantially parallel with a longitudinal length of the mist generator housing (see fig. 4, longitudinal axis extends vertically relative to fig. 4), wherein part of the second portion of the capillary element is superimposed on part of the atomisation surface (21, fig. 4, paragraph 0041), and wherein the ultrasonic transducer is configured to vibrate the atomisation surface to atomise a liquid carried by the second portion of the capillary element to generate a mist comprising the atomised liquid and air within the sonication chamber (see paragraphs 0004, 0041-0042 and full disclosure); and an airflow arrangement which provides an air flow path between the air inlet port, the sonication chamber and the air outlet port such that a user drawing on the mist outlet port draws air through the inlet port, through the sonication chamber and out through the mist outlet port, with the mist generated in the sonication chamber being carried by the air out through the mist outlet port for inhalation by the user (see movements of arrows in fig. 4), wherein the mist inhaler device further comprises: a driver device comprising a battery (see fig. 8, the portion having the battery 28 that is connected to the device shown in fig. 4, see paragraph 0050). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made have provided apparatus of the co-pending claims 17, 18, and 19 with the ultrasonic transducer being mounted within the mist generator housing such that the plane of the atomisation surface is substantially parallel with a longitudinal length of the mist generator housing as taught by Liu for of providing an alternative orientation of the ultrasonic transducer that can be utilized to provide atomized mist to the user. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Claims 1 and 15 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17 and 18 of Co-pending US Patent Application No. 17/877,861 in view of Liu (2018/0153217). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claims 1 and 15 are a broader version of the co-pending claims 17 and 18 (i.e., the instant claims 1 and 15 do not include H-bridge circuit as in the co-pending claims 17 and 18). In the instant claims 1 and 15, the apparatus is included in the co-pending claims 17 and 18. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claims 1 and 15 do not differ in scope from the co-pending claims 17 and 18.
With respect to the additional features recited in claims 1 and 15, co-pending claims 17 and 18 fail to recite the inclusion of the ultrasonic transducer being mounted within the mist generator housing such that the plane of the atomisation surface is substantially parallel with a longitudinal length of the mist generator housing.
Liu discloses a mist inhaler device (entire device in fig. 4 and the driver device associated the device in fig. 4, for example see fig. 8 and paragraph 0050) for generating a mist for inhalation by a user (see abstract, ultrasonic atomizer for atomizing a liquid, would create a mist), the device comprising: a mist generator device (entire device shown in fig. 4) which incorporates: a mist generator housing (4, fig. 4, paragraph 0040) which is elongate and comprises an air inlet port (23, fig. 4, paragraph 0042) and a mist outlet port (5, fig. 4, paragraph 0042); a liquid chamber (1, fig. 4, paragraph 0041) provided within the mist generator housing, the liquid chamber for containing a liquid to be atomized (paragraph 0041); a sonication chamber (51 and 52, fig. 4) provided within the mist generator housing; a capillary element (3, fig. 4) extending between the liquid chamber and the sonication chamber such that a first portion of the capillary element is within the liquid chamber and a second portion of the capillary element is within the sonication chamber (see fig. 4); an ultrasonic transducer (piezoelectric plate 2, fig. 4) having a generally planar atomisation surface which is provided within the sonication chamber (see fig. 4), the ultrasonic transducer being mounted within the mist generator housing such that the plane of the atomisation surface is substantially parallel with a longitudinal length of the mist generator housing (see fig. 4, longitudinal axis extends vertically relative to fig. 4), wherein part of the second portion of the capillary element is superimposed on part of the atomisation surface (21, fig. 4, paragraph 0041), and wherein the ultrasonic transducer is configured to vibrate the atomisation surface to atomise a liquid carried by the second portion of the capillary element to generate a mist comprising the atomised liquid and air within the sonication chamber (see paragraphs 0004, 0041-0042 and full disclosure); and an airflow arrangement which provides an air flow path between the air inlet port, the sonication chamber and the air outlet port such that a user drawing on the mist outlet port draws air through the inlet port, through the sonication chamber and out through the mist outlet port, with the mist generated in the sonication chamber being carried by the air out through the mist outlet port for inhalation by the user (see movements of arrows in fig. 4), wherein the mist inhaler device further comprises: a driver device comprising a battery (see fig. 8, the portion having the battery 28 that is connected to the device shown in fig. 4, see paragraph 0050). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made have provided apparatus of the co-pending claims 17 and 18 with the ultrasonic transducer being mounted within the mist generator housing such that the plane of the atomisation surface is substantially parallel with a longitudinal length of the mist generator housing as taught by Liu for of providing an alternative orientation of the ultrasonic transducer that can be utilized to provide atomized mist to the user. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claims 1, 2 and 15 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17, 19 and 18 of Co-pending US Patent Application No. 17/552,281 in view of Liu (2018/0153217). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claims 1, 2, and 15 are a broader version of the co-pending claims 17, 18, and 19 (i.e., the instant claims 1, 2, and 15 do not include H-bridge circuit as in the co-pending claims 17, 18, and 19). In the instant claims 1, 2, and 15, the apparatus is included in the co-pending claims 17, 18, and 19. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claims 1, 2, and 15 do not differ in scope from the co-pending claims 17, 18, and 19.
With respect to the additional features recited in claims 1, 2, and 15, co-pending claims 17, 18, and 19 fail to recite the inclusion of the ultrasonic transducer being mounted within the mist generator housing such that the plane of the atomisation surface is substantially parallel with a longitudinal length of the mist generator housing.
Liu discloses a mist inhaler device (entire device in fig. 4 and the driver device associated the device in fig. 4, for example see fig. 8 and paragraph 0050) for generating a mist for inhalation by a user (see abstract, ultrasonic atomizer for atomizing a liquid, would create a mist), the device comprising: a mist generator device (entire device shown in fig. 4) which incorporates: a mist generator housing (4, fig. 4, paragraph 0040) which is elongate and comprises an air inlet port (23, fig. 4, paragraph 0042) and a mist outlet port (5, fig. 4, paragraph 0042); a liquid chamber (1, fig. 4, paragraph 0041) provided within the mist generator housing, the liquid chamber for containing a liquid to be atomized (paragraph 0041); a sonication chamber (51 and 52, fig. 4) provided within the mist generator housing; a capillary element (3, fig. 4) extending between the liquid chamber and the sonication chamber such that a first portion of the capillary element is within the liquid chamber and a second portion of the capillary element is within the sonication chamber (see fig. 4); an ultrasonic transducer (piezoelectric plate 2, fig. 4) having a generally planar atomisation surface which is provided within the sonication chamber (see fig. 4), the ultrasonic transducer being mounted within the mist generator housing such that the plane of the atomisation surface is substantially parallel with a longitudinal length of the mist generator housing (see fig. 4, longitudinal axis extends vertically relative to fig. 4), wherein part of the second portion of the capillary element is superimposed on part of the atomisation surface (21, fig. 4, paragraph 0041), and wherein the ultrasonic transducer is configured to vibrate the atomisation surface to atomise a liquid carried by the second portion of the capillary element to generate a mist comprising the atomised liquid and air within the sonication chamber (see paragraphs 0004, 0041-0042 and full disclosure); and an airflow arrangement which provides an air flow path between the air inlet port, the sonication chamber and the air outlet port such that a user drawing on the mist outlet port draws air through the inlet port, through the sonication chamber and out through the mist outlet port, with the mist generated in the sonication chamber being carried by the air out through the mist outlet port for inhalation by the user (see movements of arrows in fig. 4), wherein the mist inhaler device further comprises: a driver device comprising a battery (see fig. 8, the portion having the battery 28 that is connected to the device shown in fig. 4, see paragraph 0050). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made have provided apparatus of the co-pending claims 17, 18, and 19 with the ultrasonic transducer being mounted within the mist generator housing such that the plane of the atomisation surface is substantially parallel with a longitudinal length of the mist generator housing as taught by Liu for of providing an alternative orientation of the ultrasonic transducer that can be utilized to provide atomized mist to the user. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claims 1, 2 and 15 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17, 19 and 18 of Co-pending US Patent Application No. 17/552,284 in view of Liu (2018/0153217). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claims 1, 2, and 15 are a broader version of the co-pending claims 17, 18, and 19 (i.e., the instant claims 1, 2, and 15 do not include H-bridge circuit as in the co-pending claims 17, 18, and 19). In the instant claims 1, 2, and 15, the apparatus is included in the co-pending claims 17, 18, and 19. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claims 1, 2, and 15 do not differ in scope from the co-pending claims 17, 18, and 19.
With respect to the additional features recited in claims 1, 2, and 15, co-pending claims 17, 18, and 19 fail to recite the inclusion of the ultrasonic transducer being mounted within the mist generator housing such that the plane of the atomisation surface is substantially parallel with a longitudinal length of the mist generator housing.
Liu discloses a mist inhaler device (entire device in fig. 4 and the driver device associated the device in fig. 4, for example see fig. 8 and paragraph 0050) for generating a mist for inhalation by a user (see abstract, ultrasonic atomizer for atomizing a liquid, would create a mist), the device comprising: a mist generator device (entire device shown in fig. 4) which incorporates: a mist generator housing (4, fig. 4, paragraph 0040) which is elongate and comprises an air inlet port (23, fig. 4, paragraph 0042) and a mist outlet port (5, fig. 4, paragraph 0042); a liquid chamber (1, fig. 4, paragraph 0041) provided within the mist generator housing, the liquid chamber for containing a liquid to be atomized (paragraph 0041); a sonication chamber (51 and 52, fig. 4) provided within the mist generator housing; a capillary element (3, fig. 4) extending between the liquid chamber and the sonication chamber such that a first portion of the capillary element is within the liquid chamber and a second portion of the capillary element is within the sonication chamber (see fig. 4); an ultrasonic transducer (piezoelectric plate 2, fig. 4) having a generally planar atomisation surface which is provided within the sonication chamber (see fig. 4), the ultrasonic transducer being mounted within the mist generator housing such that the plane of the atomisation surface is substantially parallel with a longitudinal length of the mist generator housing (see fig. 4, longitudinal axis extends vertically relative to fig. 4), wherein part of the second portion of the capillary element is superimposed on part of the atomisation surface (21, fig. 4, paragraph 0041), and wherein the ultrasonic transducer is configured to vibrate the atomisation surface to atomise a liquid carried by the second portion of the capillary element to generate a mist comprising the atomised liquid and air within the sonication chamber (see paragraphs 0004, 0041-0042 and full disclosure); and an airflow arrangement which provides an air flow path between the air inlet port, the sonication chamber and the air outlet port such that a user drawing on the mist outlet port draws air through the inlet port, through the sonication chamber and out through the mist outlet port, with the mist generated in the sonication chamber being carried by the air out through the mist outlet port for inhalation by the user (see movements of arrows in fig. 4), wherein the mist inhaler device further comprises: a driver device comprising a battery (see fig. 8, the portion having the battery 28 that is connected to the device shown in fig. 4, see paragraph 0050). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made have provided apparatus of the co-pending claims 17, 18, and 19 with the ultrasonic transducer being mounted within the mist generator housing such that the plane of the atomisation surface is substantially parallel with a longitudinal length of the mist generator housing as taught by Liu for of providing an alternative orientation of the ultrasonic transducer that can be utilized to provide atomized mist to the user. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claims 1-2, 13, 14, 15, 16, 17, and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12, 13, 14, 15, 16, 17, 18, and 19 of Co-pending US Patent Application No. 17/837,995 in view of Liu (2018/0153217). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. 
With respect to the additional features recited in claims 1-2, 13, 14, 15, 16, 17, and 18, co-pending claims 12, 13, 14, 15, 16, 17, 18, and 19 fail to recite the inclusion of a mist inhaler device for generating a mist for inhalation by a user, the device comprising: a mist generator device which incorporates: a mist generator housing which is elongate and comprises an air inlet port and a mist outlet port; a liquid chamber provided within the mist generator housing, the liquid chamber for containing a liquid to be atomised; a sonication chamber provided within the mist generator housing; a capillary element extending between the liquid chamber and the sonication chamber such that a first portion of the capillary element is within the liquid chamber and a second portion of the capillary element is within the sonication chamber; an ultrasonic transducer having a generally planar atomisation surface which is provided within the sonication chamber, the ultrasonic transducer being mounted within the mist generator housing such that the plane of the atomisation surface is substantially parallel with a longitudinal length of the mist generator housing, wherein part of the second portion of the capillary element is superimposed on part of the atomisation surface, and wherein the ultrasonic transducer is configured to vibrate the atomisation surface to atomise a liquid carried by the second portion of the capillary element to generate a mist comprising the atomised liquid and air within the sonication chamber; and an airflow arrangement which provides an air flow path between the air inlet port, the sonication chamber and the air outlet port such that a user drawing on the mist outlet port draws air through the inlet port, through the sonication chamber and out through the mist outlet port, with the mist generated in the sonication chamber being carried by the air out through the mist outlet port for inhalation by the user.
Liu discloses a mist inhaler device (entire device in fig. 4 and the driver device associated the device in fig. 4, for example see fig. 8 and paragraph 0050) for generating a mist for inhalation by a user (see abstract, ultrasonic atomizer for atomizing a liquid, would create a mist), the device comprising: a mist generator device (entire device shown in fig. 4) which incorporates: a mist generator housing (4, fig. 4, paragraph 0040) which is elongate and comprises an air inlet port (23, fig. 4, paragraph 0042) and a mist outlet port (5, fig. 4, paragraph 0042); a liquid chamber (1, fig. 4, paragraph 0041) provided within the mist generator housing, the liquid chamber for containing a liquid to be atomized (paragraph 0041); a sonication chamber (51 and 52, fig. 4) provided within the mist generator housing; a capillary element (3, fig. 4) extending between the liquid chamber and the sonication chamber such that a first portion of the capillary element is within the liquid chamber and a second portion of the capillary element is within the sonication chamber (see fig. 4); an ultrasonic transducer (piezoelectric plate 2, fig. 4) having a generally planar atomisation surface which is provided within the sonication chamber (see fig. 4), the ultrasonic transducer being mounted within the mist generator housing such that the plane of the atomisation surface is substantially parallel with a longitudinal length of the mist generator housing (see fig. 4, longitudinal axis extends vertically relative to fig. 4), wherein part of the second portion of the capillary element is superimposed on part of the atomisation surface (21, fig. 4, paragraph 0041), and wherein the ultrasonic transducer is configured to vibrate the atomisation surface to atomise a liquid carried by the second portion of the capillary element to generate a mist comprising the atomised liquid and air within the sonication chamber (see paragraphs 0004, 0041-0042 and full disclosure); and an airflow arrangement which provides an air flow path between the air inlet port, the sonication chamber and the air outlet port such that a user drawing on the mist outlet port draws air through the inlet port, through the sonication chamber and out through the mist outlet port, with the mist generated in the sonication chamber being carried by the air out through the mist outlet port for inhalation by the user (see movements of arrows in fig. 4), wherein the mist inhaler device further comprises: a driver device comprising a battery (see fig. 8, the portion having the battery 28 that is connected to the device shown in fig. 4, see paragraph 0050). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made have provided apparatus of the co-pending claims 12, 13, 14, 15, 16, 17, 18, and 19 with the mist generator device as taught by Liu for of providing an alternative liquid mist generator device that can be utilized to provide atomized mist to the user. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
 Claims 1-18 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of co-pending Application No. 17/877,845. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Allowable Subject Matter
Claims 1-18 contains allowable subject matter in view of the closest prior art of record. 
The following is an examiner’s statement of reasons for indicating allowable subject matter: The closest prior art of record Liu (2018/0153217) and Gumaste (2015/0231347) do not specifically disclose the claimed apparatus as presented in the claims 1-18.
Liu discloses a mist inhaler device (entire device in fig. 4 and the driver device associated the device in fig. 4, for example see fig. 8 and paragraph 0050) for generating a mist for inhalation by a user (see abstract, ultrasonic atomizer for atomizing a liquid, would create a mist), the device comprising: a mist generator device (entire device shown in fig. 4) which incorporates: a mist generator housing (4, fig. 4, paragraph 0040) which is elongate and comprises an air inlet port (23, fig. 4, paragraph 0042) and a mist outlet port (5, fig. 4, paragraph 0042); a liquid chamber (1, fig. 4, paragraph 0041) provided within the mist generator housing, the liquid chamber for containing a liquid to be atomized (paragraph 0041); a sonication chamber (51 and 52, fig. 4) provided within the mist generator housing; a capillary element (3, fig. 4) extending between the liquid chamber and the sonication chamber such that a first portion of the capillary element is within the liquid chamber and a second portion of the capillary element is within the sonication chamber (see fig. 4); an ultrasonic transducer (piezoelectric plate 2, fig. 4) having a generally planar atomisation surface which is provided within the sonication chamber (see fig. 4), the ultrasonic transducer being mounted within the mist generator housing such that the plane of the atomisation surface is substantially parallel with a longitudinal length of the mist generator housing (see fig. 4, longitudinal axis extends vertically relative to fig. 4), wherein part of the second portion of the capillary element is superimposed on part of the atomisation surface (21, fig. 4, paragraph 0041), and wherein the ultrasonic transducer is configured to vibrate the atomisation surface to atomise a liquid carried by the second portion of the capillary element to generate a mist comprising the atomised liquid and air within the sonication chamber (see paragraphs 0004, 0041-0042 and full disclosure); and an airflow arrangement which provides an air flow path between the air inlet port, the sonication chamber and the air outlet port such that a user drawing on the mist outlet port draws air through the inlet port, through the sonication chamber and out through the mist outlet port, with the mist generated in the sonication chamber being carried by the air out through the mist outlet port for inhalation by the user (see movements of arrows in fig. 4), wherein the mist inhaler device further comprises: a driver device comprising a battery (see fig. 8, the portion having the battery 28 that is connected to the device shown in fig. 4, see paragraph 0050). 
Gumaste discloses a vibration mechanism comprising an AC driver (78 and associated structures that convert DC to AC, see paragraphs 0031 and 0035, 0038-0039) for converting a voltage from a power source (26, fig. 2, paragraph 0031) into an AC drive signal at a predetermined frequency to drive the ultrasonic transducer (see paragraphs 0038-0039); an active power monitoring arrangement (86, 84, 88, 500, fig. 2, paragraphs 0037-0039) for monitoring the active power used by the ultrasonic transducer when the ultrasonic transducer is driven by the AC drive signal (paragraphs 0037-0039), wherein the active power monitoring arrangement provides a monitoring signal which is indicative of an active power used by the ultrasonic transducer (signal that sensor 88 monitor, paragraphs 0037-0039); a processor (74, fig. 2, paragraph 0035) for controlling the AC driver and for receiving the monitoring signal drive from the active power monitoring arrangement; and a memory (500 and 82, fig. 2, paragraph 0038) storing instructions which, when executed by the processor, cause the processor to: A. control the AC driver to output an AC drive signal to the ultrasonic transducer at a predetermined sweep frequency (see paragraph 0038-0039); B. calculate the active power being used by the ultrasonic transducer based on the monitoring signal (paragraph 0038); C. control the AC driver to modulate the AC drive signal to maximise the active power being used by the ultrasonic transducer (paragraph 0039, Gumaste discloses that the peak power detector 86 analyzes the output of the sensor 88 and signals a sample and hold feedback controller 84 when the power transfer characteristics are at a detected local maxima, the sample and hold feedback controller 84 correlates these local maxima with the frequencies and amplitudes commanded by the controllable circuit); D. store a record in the memory of the maximum active power used by the ultrasonic transducer and the sweep frequency of the AC drive signal (see paragraph 0039, Gumaste discloses that the local maxima of the power transfer is stored and is correlated with the frequencies and amplitude); E. repeat steps A-D for a predetermined number of iterations with the sweep frequency being different with each iteration such that, after the predetermined number of iterations has occurred, the sweep frequency has been incremented from a start sweep frequency to an end sweep frequency (see paragraphs 0038-0038); F. identify from the records stored in the memory the optimum frequency for the AC drive signal which is the sweep frequency of the AC drive signal at which a maximum active power is used by the ultrasonic transducer (paragraph 0039); and G. control the AC driver to output an AC drive signal to the ultrasonic transducer at the optimum frequency to drive the ultrasonic transducer (paragraph 0040), however, Gumaste does not specifically disclose incrementing the sweep frequency for each iteration of steps A-D, furthermore, Gumaste discloses an arrangement for a powder inhaler which operates differently relative to a mist (liquid) inhaler, furthermore, Gumaste made in clear in paragraph 0015 that “it is also not obvious that the nebulizer operating principles can be applied to the dry powder inhalers for delivery or powder medication to the lungs” while referencing to ultrasonic nebulizer device that are utilized to atomize liquid medication, therefore, one would not have been motivated to modify Liu with  Gumaste to arrive at the claimed invention, and it would be based on improper hindsight reasoning if one were to combine Liu with Gumaste to arrive at the claimed invention. 

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu (2018/0161525) is cited to show a mist generating device comprising a capillary element.
Fisher (2019/0387795) is cited to show an identification arrangement. 	
Chen (2020/0404975) is cited to show an identification arrangement. 
Finger (2016/0199594) is cited to show a mist generating device comprising an atomization surface that is substantially parallel with the housing. 
Li (2018/0192702) is cited to show a device having an identification arrangement. 
Hacker (2018/0296778) is cited to show a device having an identification arrangement.
Williams (2017/0119052) is cited to show a device having an identification arrangement.
Silver (2020/0146361) is cited to show a device comprising an arrangement for detecting when a cartridge is empty. 
Anderson (2020/0000143) is cited to show a device having an identification arrangement.
Twite (2021/0153565) (2021/0153569) (2021/0153568) (2021/0153548) (2021/0153567) (2021/0153549) is cited to show a vaporizer comprising an authenticator for recognizing genuine cartridge vs counterfeits. 
Hourmand (2021/0153566) (2021/0153564) is cited to show a vaporizer comprising an authenticator for recognizing genuine cartridge vs counterfeits. 
Krietzman (2020/0046030) is cited to show a vaporizer comprising an authenticator for recognizing genuine cartridge vs counterfeits. 
Alarcon (2020/0022416) is cited to show a vaporizer comprising a means for recognizing genuine cartridge vs counterfeits. 
Danek (2020/0120989) is cited to show an inhaler comprising an ultrasonic device. 
Liu (2018/0153217) is cited to show an ultrasonic atomizer and electronic cigarette. 
Guo (2019/0216135) is cited to show an ultrasonic electronic cigarette atomizer. 
Cameron (2020/0245692) is cited to show an inhalation device comprising a vibrating piezoelectric transducer and a capillary element. 
Yamada (2019/0336710) is cited to show an inhaler comprising an ultrasonic transducer and a capillary element. 
Tan (2016/0213866) is cited to show an ultrasonic vaporizing element comprising a reservoir and a capillary element. 
Reichl (4,334,531) is cited to show an inhalator comprising an ultrasonic transducer, a reservoir and a capillary element. 
Drews (4,119,096) is cited to show an inhaler comprising an ultrasonic transducer, a reservoir and a capillary element. 
Copeman (9,242,263) is cited to show an ultrasonic generator. 
Davis (2021/0401061) is cited to show a vaporizer device comprising authenticator to prevent counterfeits. 
Anderson (2020/0000146) is cited to show a vaporizer comprising a pod identifier for preventing counterfeiting. 
Bowen (2019/0158938) is cited to show an anti-counterfeiting means comprising pod identifier. 
Ampolini (2014/0270727) is cited to show an authenticator for detecting counterfeits and also for storing depletion amounts. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785